Citation Nr: 1737797	
Decision Date: 09/08/17    Archive Date: 09/19/17

DOCKET NO.  13-31 235A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral sensorineural hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Behlen, Associate Counsel





INTRODUCTION

The appellant served on active duty in the Army from May 1965 to May 1971, including service in the Republic of Vietnam.  He is the recipient of the Army Commendation Medal with first oak leaf cluster, the Good Conduct Medal on two occasions, the Army Commendation with "V" device, and the Republic of Vietnam Campaign Medal with 60 device.

This matter comes before the Board of Veterans' Appeals (Board) from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The appellant filed a timely Notice of Disagreement (NOD), received in January 2011.  A Statement of the Case (SOC) was issued in September 2013.  A timely VA Form 9 was received in November 2013.


FINDINGS OF FACT

1.  The evidence is in equipoise as to whether the appellant's current bilateral sensorineural hearing loss is causally related to noise exposure during the appellant's period of active duty.

2.  The evidence is in equipoise as to whether the appellant's current tinnitus is causally related to noise exposure during the appellant's period of active duty.


CONCLUSIONS OF LAW

1.  Affording the appellant the benefit of the doubt, bilateral sensorineural hearing loss was incurred in active service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).

2.  Affording the appellant the benefit of the doubt, tinnitus was incurred in active service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Neither the appellant nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II.  Applicable Law

      A.  Standard of Proof

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  "It is in recognition of our debt to our veterans that society has [determined that,] [b]y tradition and by statute, the benefit of the doubt belongs to the veteran."  See Gilbert, 1 Vet. App. at 54.


	B.  Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the "active military, naval, or air service."  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for certain chronic diseases, including an organic disease of the nervous system like sensorineural hearing loss, may be also be established on a presumptive basis by showing that such a disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

		i.  Hearing Loss

In addition to the criteria set forth above, service connection for impaired hearing is subject to the additional requirement of 38 C.F.R. § 3.385, which provides that impaired hearing will be considered to be a disability only if at least one of the thresholds for the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; the thresholds for at least three of the frequencies are greater than 25 decibels; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  See also Hensley v. Brown, 5 Vet. App. 155 (1993).



III.  Analysis

	A.  Evidence

The appellant contends that his bilateral hearing loss and tinnitus are due to noise exposure during military service.  The RO conceded military noise exposure because the appellant was a helicopter mechanic and participated in combat.  Due to middle ear problems, the appellant underwent mastoidectomy and tympanoplasty prior to his active service.

In June 1964, prior to active duty, pure tone threshold testing revealed:




HERTZ



500
1000
2000
3000
4000
RIGHT
40 (55)
30 (40)
25 (35)
25 (35)
30 (35)
LEFT
15 (30)
10 (20)
15 (25)
15 (25)
20 (25)

NOTE: Prior to November 1967, audiometric results were reported in standards set forth by the American Standards Association (ASA).  Those are the figures on the left of each column and are not in parentheses.  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards and are represented by the figures in parentheses.

A November 1964 Report of Medical Examination states that the appellant was disqualified for active service on basis of mastoidectomy and tympanoplasty and infection of ears.  Pure tone threshold testing conducted at that time revealed:




HERTZ



500
1000
2000
3000
4000
RIGHT
10 (25)
10 (20)
10 (20)
Not tested
40 (45)
LEFT
5 (20)
5 (15)
10 (20)
Not tested
15 (20)

A November 1964 Report of Medical History indicates that the appellant endorsed a history of ear, nose, or throat trouble, and running ears.  He stated that he had had difficulty hearing before undergoing a mastoidectomy.  He stated that he underwent bilateral mastoidectomy and tympanoplasty for mastoiditis in August 1963.  He stated that he had chronic ear infections since age 2.

The appellant's active service began in May 1965.

Pure tone threshold testing was performed in November 1965, which revealed:




HERTZ



500
1000
2000
3000
4000
RIGHT
25 (40)
25 (35)
20 (30)
15 (25)
40 (45)
LEFT
0 (15)
5 (15)
-10 (0)
0 (10)
15 (20)

A June 1966 clinical note states that the appellant complained of pain in the left ear with buzzing in both ears for a week.  Chronic scarring and deformity of both tympanic membranes was observed.

A November 1967 clinical note states that the appellant complained of decreased hearing in the right ear and pain in the past two weeks.

A May 1968 Report of Medical Examination is of record.  The appellant's ears were normal.  With respect to his eardrums, there was evidence of bilateral venous grafts and old scarring.  Valsalva was limited by graft.  There was no inflammation.  The appellant was noted to have undergone bilateral tympanoplasty and mastoidectomy and had experienced no problem in the previous year.  The examiner was not sure if the mastoidectomy had been radical or simple.  The appellant was noted to have been flying without problems adjusting to changing altitude for the last two years.  His hearing was noted to be adequate and the appellant was qualified for Class III Flight.  Pure tone threshold testing revealed:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
Not tested
30
LEFT
5
0
5
Not tested
5

The appellant's March 1971 separation examination report stated that his ears and drums were normal.  The appellant stated that he was in good health.  The report noted that the appellant's health record was reviewed.  Pure tone threshold testing revealed:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
0
0
LEFT
5
0
0
0
0

A June 2010 clinical note states that the appellant experienced multiple ear infections as a child.  A bilateral mastoidectomy was performed in 1959.  The appellant reported that he had no problems after the surgery until a few months ago.

The appellant was afforded a VA examination in November 2010.  The VA examiner stated that the appellant had occupational and recreational noise exposure from performing weapons training as a law enforcement officer for many years and from hunting, although the appellant reported using hearing protection for both.  Pure tone threshold testing revealed:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
40
40
50
105+
LEFT
20
40
30
75
105+

Speech recognition using the Maryland CNC Word List was 94 percent in the right ear and 100 percent in the left ear.  The VA examiner opined that it was at least as likely as not that tinnitus was a symptom associated with hearing loss.  The VA examiner opined that it was less likely than not that the appellant's bilateral hearing loss and tinnitus were caused by or a result of in-service noise exposure because the 2005 Institute of Medicine report on military noise exposure, "Noise and Military Service: Implications for Hearing Loss and Tinnitus," concluded that there is no scientific support for delayed-onset hearing loss.  Further, the appellant had middle ear problems prior to his active service and his hearing was within normal limits at the time of separation from service. 

A December 2011 medical opinion from a VA audiologist who has treated the appellant is of record.  The appellant reported that he worked as a law enforcement officer after his active service.  As part of his job, he had to fire weapons twice a year for qualification purposes.  Hearing protection was used.  Significant recreational noise exposure was denied.  The appellant reported that he underwent a mastoidectomy and tympanoplasty prior to his active service.  He reported that his tinnitus began during active service.  The VA audiologist noted that the appellant was seen in 2008 for constant bilateral tinnitus.  The VA audiologist opined that the appellant's conductive hearing loss at 250 Hz was likely due to middle ear problems, while it was more likely than not that the appellant's sensorineural hearing loss from 1000 to 8000 Hz was due to noise exposure.  The appellant's current hearing loss was noted to be significantly greater than normative data for his age.  The VA audiologist stated that the appellant's current hearing loss was consistent with noise exposure and the VA audiologist opined that it was more likely than not that the appellant's bilateral hearing loss and tinnitus were due to his military noise exposure.

	B.  Entitlement to service connection for bilateral sensorineural hearing loss

The appellant has a current bilateral sensorineural hearing loss disability for VA purposes.  38 C.F.R. § 3.385.

The November 2010 VA examiner's negative nexus opinion is based upon the appellant's 1971 separation examination showing that his hearing was within normal limits.  This 1971 separation examination report shows that the appellant had virtually no hearing loss, even though numerous prior audiograms show some levels of hearing loss.  The appellant stated in his November 2013 VA Form 9 that his hearing was not tested at his 1971 separation examination.  That examination report states that the appellant's health record was reviewed; however, no mention is made of the appellant's ear problems, which existed prior to service and were noted on previous Reports of Medical Examination.  Thus, due to the inconsistencies with the 1971 separation examination report, it is entitled to reduced probative weight.  As the November 2010 VA medical opinion is based primarily on this examination report, its probative value is reduced.

The January 2011 VA audiologist, on the other hand, addressed the inconsistencies in the record, explaining that the appellant's middle ear problems likely were the cause of his conductive hearing loss at 250 Hz and that his military noise exposure was more likely than not the cause of his sensorineural hearing loss from 1000 Hz to 8000 Hz.  The Board finds that this opinion is well-reasoned and provides a rationale which is consistent with the lay and contemporaneous medical evidence of record.

As set forth above, under the benefit-of-the-doubt rule, for the appellant to prevail, there need not be a preponderance of the evidence in his favor, but only an approximate balance of the positive and negative evidence.  In other words, the preponderance of the evidence must be against the claim for the benefit to be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  Given the evidence set forth above, such a conclusion certainly cannot be made in this case.  Under these circumstances, the record is sufficient to award service connection for bilateral sensorineural hearing loss.

	C.  Entitlement to service connection for tinnitus

Upon weighing the evidence, the Board finds that the evidence is in relative equipoise as to whether his tinnitus was caused by noise exposure during active service.  While the November 2010 VA examiner opined that it was less likely than not that his tinnitus was caused by his active service, the examiner also opined that it was at least as likely as not that tinnitus was a symptom associated with hearing loss.  In addition, the appellant has competently and credibly reported experiencing tinnitus since 1966, while he was on active duty.  Although the November 2010 VA examiner reported that the appellant could not determine the time of onset of his tinnitus, the appellant stated in his November 2013 VA Form 9 that he reported that he had experienced tinnitus since the 1960s while on active duty.  In addition, the December 2011 VA audiologist opined that it was more likely than not that the Veteran's tinnitus was caused by his active service.  

As set forth above, under the benefit-of-the-doubt rule, for the appellant to prevail, there need not be a preponderance of the evidence in his favor, but only an approximate balance of the positive and negative evidence.  In other words, the preponderance of the evidence must be against the claim for the benefit to be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  Given the evidence set forth above, such a conclusion certainly cannot be made in this case.  Under these circumstances, the record is sufficient to award service connection for tinnitus.


ORDER

Entitlement to service connection for bilateral sensorineural hearing loss is granted.

Entitlement to service connection for tinnitus is granted.




______________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


